UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                              __________________

                                     No. 12-2767
                                  _________________

                                  NIZAR AL-SHARIF,

                                                    Appellant

                                            v.

                            UNITED STATES CITIZENSHIP
                            AND IMMIGRATION SERVICES
                                  _________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 2-10-cv-01435)
                      District Judge: Honorable Claire C. Cecchi
                                  __________________

  Before: McKEE, Chief Judge, RENDELL, AMBRO, FUENTES, SMITH, FISHER,
      JORDAN, HARDIMAN, GREENAWAY, JR., VANASKIE, SCIRICA and
                      VAN ANTWERPEN, Circuit Judges.
                           _____________________

                                       ORDER
                                 ___________________

       Pursuant to Third Circuit IOP 9.2, it is hereby ORDERED that the above-
captioned case will be submitted on the briefs to the en banc panel on August 15, 2013.


                                          BY THE COURT:

                                          /s/ Theodore A. McKee
                                          Chief Judge

Dated:        July 30, 2013
cjg/tyw/cc:   Thomas E. Moseley
              Bradley B. Banias, Esq.
              Timothy M. Belsan, Esq.
              Michael Campion, Esq.
              Kristin L. Vassallo, Esq.